Citation Nr: 1102972	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-29 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to 
include coronary artery disease.  

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to a heart disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for scars, to include as 
secondary to a heart disorder.

5.  Entitlement to service connection for abnormal curvature of 
the spine, to include scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

This case was remanded in October 2009 for additional development 
and now returns to the Board for appellate review.  As will be 
further discussed herein, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
remand orders and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A heart disorder, to include coronary artery disease, is not 
shown to be causally or etiologically related to any disease, 
injury, or incident during service, and such did not manifest 
within one year of the Veteran's discharge from service.

2.  Bilateral hearing loss is not shown to be causally or 
etiologically related to any disease, injury, or incident during 
service, and such did not manifest within one year of the 
Veteran's discharge from service. 

3.  Diabetes mellitus is not shown to be causally or 
etiologically related to any disease, injury, or incident during 
service, did not manifest within one year of the Veteran's 
discharge from service, and was not caused or aggravated by a 
service-connected disability.

4.  Scars on the Veteran's back are not currently shown, and the 
scars on his chest are not shown to be causally or etiologically 
related to any disease, injury, or incident during service, or 
caused or aggravated by a service-connected disability.

5.  Abnormal curvature of the spine pre-existed the Veteran's 
entrance to active duty and was not aggravated beyond the natural 
progression by service.


CONCLUSIONS OF LAW

1.  A heart disorder, to include coronary artery disease, was not 
incurred in or aggravated by the Veteran's active duty military 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be presumed to 
have been incurred in or aggravated by such service and is not 
proximately due to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2006), (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).

4.  Scars were not incurred in or aggravated by the Veteran's 
active duty military service and are not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2006), (2010).

5.  Abnormal curvature of the spine pre-existed the Veteran's 
entry to active duty military service and was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in August 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Additionally, such 
letter informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman, supra.   Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content. 

The Board observes that the Veteran has claimed, in part, that 
his diabetes mellitus may be secondary to his heart disorder, 
including as a side effect the generic Inderal that he took for 
many years to treat his heart disorder, and that his scars are 
related to surgery for his heart disorder.  The Veteran has not 
been provided with VCAA notice regarding the evidence and 
information necessary to substantiate a secondary service 
connection claim.  However, as service connection is denied 
herein for a heart disorder, to include coronary artery disease, 
the Veteran's secondary service connection claims must be denied 
as a matter of law.  Therefore, there is no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating his claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duties 
under the VCAA in the development of the secondary aspect of the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus and scars.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding 
that the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of law); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
the operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to the 
benefit sought).  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of a 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the AOJ has 
obtained the Veteran's service treatment records and outpatient 
treatment records from private and military facilities.  The 
Board notes that the Veteran has asserted that he was treated 
shortly after active duty service both at Homestead Air Force 
Base (AFB) and Westover AFB.  After numerous attempts to recover 
these records, the AOJ ultimately concluded in June 2010 that the 
records were unavailable, and sent the Veteran a letter notifying 
him that such records could not be obtained.  Thus, despite the 
fact that these records could not be acquired, the Board is 
nonetheless satisfied that a diligent effort was made to acquire 
them and VA's duty to assist has been met in this regard.  

Next, VA examinations with accompanying opinions regarding the 
issues on appeal were obtained in August 2010 and September 2010.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the VA opinions obtained in this case are adequate to 
decide the pending claims as they are predicated on an interview 
with the Veteran, a full review of the private and post-service 
military treatment records in the claims file, and a physical 
examination.  Moreover, such opinions consider all of the 
pertinent evidence of record, to include the Veteran's in-service 
treatment and current treatment, as well as the Veteran's own 
statements, and provide a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examinations and opinions with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Similarly, the Board is also satisfied there was substantial 
compliance with its October 2009 remand.  See D'Aries, supra.  In 
that remand, the Board instructed the AOJ to request that the 
Veteran identify all providers that have treated his claimed 
disabilities, and that the AOJ make another attempt to acquire 
any treatment records that may be located at either Homestead AFB 
or Westover AFB.  Moreover, the remand requested that the AOJ 
schedule the Veteran for examinations in order to obtain opinions 
as to the nature and etiology of the claimed disorders.  The 
record reflects that the AOJ sent a letter to the Veteran in 
December 2009, requesting that he identify each non-VA health 
provider and submit an authorization to release these treatment 
records.  Moreover, as was discussed above, the AOJ made a 
diligent attempt to acquire the treatment records from Homestead 
AFB and Westover AFB.  Additionally, the Veteran underwent VA 
examinations in August 2010 and September 2010 to address the 
issues on appeal.  Finally, after the completion of the required 
development, the AOJ readjudicated the issues on appeal, and sent 
a supplemental statement of the case to the Veteran in September 
2010.  Accordingly, the Board finds that the Board's October 2009 
remand directives were substantially complied with and no further 
action is necessary in this regard.  Id.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, effective 
October 10, 2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b).  Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds that 
the new provisions amount to a substantive change to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not 
require the establishment of a baseline level of disability 
before an award of service connection may granted.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

Furthermore, disorders such as sensorineural hearing loss, 
cardiovascular-renal disease, and diabetes mellitus may also be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309.

Regarding the Veteran's claim for bilateral sensorineural hearing 
loss, 38 C.F.R. 
§ 3.385 defines impaired hearing as a disability for VA purposes 
when the hearing thresholds for any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.

Additionally, VA audiometric readings prior to June 30, 1966, and 
service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  This 
conversion adds 15 decibels to the figure reported at 500 Hertz, 
10 decibels to the figures reported at 1000, 2000, and 3000 
Hertz, and 5 decibels to the figure reported at 4000 Hertz.  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Army from May 1946 to 
August 1965.  In July 2006, he claimed entitlement to service 
connection for a heart disorder, diabetes mellitus, bilateral 
hearing loss, scars, and curvature of the spine.  After 
considering the evidence of record, the Board concludes that his 
claims must be denied for the reasons below.  

A Heart Disorder, Bilateral Hearing Loss, and Diabetes Mellitus
	
	Regarding the Veteran's heart disorder, bilateral hearing loss, 
and diabetes mellitus, the service treatment records do not 
indicate the presence of any of these disorders while on active 
duty service.  While the Veteran noted a history of shortness of 
breath, as well as pain in the chest, at a physical examination 
in December 1964, the examining physician did not associate any 
of these complaints with a cardiovascular disorder of any sort.  
In fact, while the examining physician noted the Veteran's 
complaints of exertional shortness of breath, he found these 
symptoms to be appropriate for his age and weight.  Moreover, 
while the examiner also noted an occasional palpitation, which he 
characterized as a premature contraction, a concurrent 
electrocardiogram was normal.  
	
	At a physical examination in April 1965, which was conducted just 
prior to the Veteran's retirement, his history of shortness of 
breath was again noted.  However, the examiner again considered 
this normal for the Veteran's age and weight, and an 
electrocardiogram conducted at that time was again normal.  
Therefore, the evidence does not indicate the presence of a 
cardiovascular disorder while in service.  
	
	The Veteran's service treatment records also do not indicate the 
presence of bilateral hearing loss while in service.  In this 
regard, the audiograms that were most indicative of hearing loss 
were conducted in March 1953 and April 1961.  Specifically, the 
tonal thresholds in March 1953 (as converted to ASA standards) 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
X
10
LEFT
20
10
15
X
5

Moreover, the tonal thresholds, as converted, in April 1961were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
X
20
LEFT
25
25
25
X
20

	However, neither audiometric evaluation meets the requirements of 
38 C.F.R. § 3.385.  Additionally, on follow-up audiological 
examinations in December 1964 and April 1965, the Veteran's tonal 
thresholds were considerably improved over the above noted 
results.  Therefore, bilateral hearing loss as defined by 
38 C.F.R. § 3.385 was not shown in service.  
	
	Finally, the Veteran's service treatment records reflect no 
complaints, treatment, or diagnoses related to diabetes mellitus 
or any symptoms reasonably attributed thereto.  Moreover, no such 
symptoms were noted at his separation examination in April 1965.  
Therefore, diabetes mellitus was not shown in service.  
	
	Additionally, post-service evidence does not reflect symptoms 
related to a heart disorder, bilateral hearing loss, or diabetes 
mellitus for many years after service discharge.  Specifically, 
the first indication of a heart disorder was when the Veteran was 
diagnosed with coronary artery disease in February 1978, although 
a later examination in December 1984 suggests that he may have 
experienced a myocardial infarction as early as 1977, 
approximately 12 years after the Veteran's service discharge.
	
Moreover, the evidence does not reflect a diagnosis of left ear 
hearing loss until October 1994 or a diagnosis of bilateral 
hearing loss until August 2010.  Post-service records include 
audiological examinations conducted at MacDill AFB in October 
1994 and December 1995, at which times the Veteran was diagnosed 
with slight asymmetrical bilateral sensorineural hearing loss.  
The Board notes that these examinations appear to reflect a 
hearing disability in the left ear for VA purposes.  Although Dr. 
Thomas indicated several times, including in May 2004, that the 
Veteran's hearing was normal, it does not appear that she 
conducted a full audiological examination.   In October 2005, Dr. 
Thomas indicated that the Veteran had a "hearing problem" and 
that he was being treated for chronic cerumen impaction in the 
left ear.  The Board notes that records from MacDill AFB, dated 
from 1991 forward, indicate repeated treatment for cerumen 
impaction in both ears, with the left greater than the right.  
Additionally, at the Veteran's August 2010 VA examination, he 
displayed tonal thresholds of 45 decibels or greater at all 
frequencies from 500 to 4000 Hertz.  Therefore, while the Veteran 
currently has impaired hearing as defined by 38 C.F.R. § 3.385, 
it did not manifest until approximately 30 and 45 years after 
service in the left and right ears, respectively.
	
	Regarding the Veteran's claim for diabetes mellitus, the first 
diagnosis of such disorder was in April 1994.  However, an 
evaluation in March 1993 noted a history of diabetes mellitus.  
Moreover, his blood laboratory results indicated consistently 
heightened glucose levels beginning in approximately 1989 
although the mere presence of heightened glucose levels does not 
constitute a diagnosis of diabetes mellitus.  In any event, these 
heightened levels first appeared 23 years after the Veteran left 
service.
	
Thus, as relevant to all three disorders, the Board emphasizes 
the multi-year gap between discharge from active duty service in 
1965 and the first indications of a heart disorder, bilateral 
hearing loss, and diabetes mellitus in 1978 (possibly 1977), 1994 
and 2010, and 1989, respectively (the earliest of which is a 12 
year gap).  Therefore, the clinical evidence of record does not 
establish a continuity of symptomatology for any of these 
disorders.  

In addition to the documented post-service treatment records, the 
evidence includes the Veteran's statements asserting continuity 
of symptomatology.  In such cases, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	In this regard, it is true that the Veteran is competent in some 
cases to self-diagnose certain simple disorders despite his 
status as a lay person.  However, he is not competent diagnose a 
disorder such as a heart disorder, bilateral hearing loss, or 
diabetes mellitus, as they are not disorders that may be 
diagnosed by its unique and readily identifiable features, and 
thus requires a determination that is "medical in nature."  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("[s]ometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.")
	
	Nevertheless, the Veteran's lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection, if 
credible, regardless of the lack of contemporaneous medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
	
	However, the Board determines that the Veteran's reported history 
of continued symptomatology referable to his heart disorder, 
bilateral hearing loss, and diabetes mellitus since active 
service, while competent, is nonetheless not credible.  In making 
this determination, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	First, as was noted above, the Board emphasizes the multi-year 
gap between discharge from active duty service (1965) and initial 
reported symptoms related to these disorders, the earliest of 
which arose in 1977 (a 12-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability).
	
	Moreover, although the Veteran has been treated for these 
disorders for some time prior to submitting his claim in July 
2006, he did not relate these disorders to active duty until his 
claim was filed.  His silence, when otherwise reporting his past 
medical history constitutes negative evidence.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in 
the outcome of a proceeding may affect the credibility of 
testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board 
must take into consideration the Veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).
	
	The Board has weighed the Veteran's statements as to continuity 
of symptoms against the remainder of the evidence of record and 
finds his recollections as to symptoms experienced in the distant 
past, made in connection with his current claims for benefits, to 
be less probative.  Therefore, the Board finds that continuity of 
symptomatology regarding the Veteran's heart disorder, bilateral 
hearing loss, and diabetes mellitus has not been established.

	Service connection may also be granted when the evidence 
establishes a nexus between active duty service and current 
complaints.  In this case, the Board finds that the weight of the 
competent evidence does not attribute the Veteran's heart 
disorder, bilateral hearing loss, or diabetes mellitus to his 
active duty service, despite his contentions to the contrary.    
	
	In this regard, the Board places significant probative value on 
VA examinations and accompanying opinions obtained in August 2010 
and September 2010, which were undertaken specifically to address 
these issues on appeal.  At the September 2010 VA examination, 
the Veteran claimed that he experienced a heart attack only a few 
months after leaving active duty.  However, there was no 
documented evidence that this occurred; rather, the examiner 
noted that the first diagnosis of a heart disorder, diagnosed as 
coronary artery disease, was not until 1979.  
	
	After a physical examination, the examiner confirmed a diagnosis 
of coronary artery disease.  However, the examiner stated that no 
cardiac disorder the Veteran currently has can be related to or 
aggravated by active duty without the resort to speculation.  In 
providing this opinion, the examiner indicated that the Veteran's 
nonspecific symptoms do not establish a diagnosis of coronary 
artery disease, and that the first treatment was not until many 
years after active duty.  
	
	At that same examination in September 2010, the examiner also 
diagnosed diabetes mellitus.  However, the examiner noted that 
the Veteran was not suspected with having this disorder until 
approximately 1989, and he did not take medication for this 
disorder until approximately 2000.  Moreover, there was no 
evidence of treatment for this disorder while in service.  For 
these reasons, it was the examiner's opinion that this disorder 
cannot be related to the Veteran's active duty service without 
the resort to speculation.  
	
	With regard to the Veteran's bilateral hearing loss, an August 
2010 VA audiological examination revealed tonal thresholds that 
met the requirements for impaired hearing under 38 C.F.R. 
§ 3.385.  Accordingly, he was diagnosed with moderate to severe 
hearing loss in the right ear and moderately severe to severe 
hearing loss in the left ear.  However, the examiner opined that 
his hearing loss was not caused or aggravated by military 
service.  In providing this opinion, the examiner noted that the 
audiograms conducted upon the Veteran's separation from service 
were normal.  Moreover, there were no complaints of occupational 
or recreational noise exposure while in service.  
	
	Moreover, the Board finds that the examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed the 
claims file, interviewed the Veteran, and conducted a full 
examination.  Moreover, there is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that any relevant facts were misstated.  Therefore, 
the Board finds the VA examiners' opinions to be of great 
probative value.
	
	With respect to the Veteran's diabetes mellitus, he has argued 
that, in the alternative, such disorder may be secondary to his 
heart disorder, including as a side effect the generic Inderal 
that he took for many years to treat his heart disorder.  
However, as the Board has herein denied service connection for a 
heart disorder, secondary service connection for diabetes 
mellitus is not warranted.

Scars

When addressing his claim for entitlement to service condition 
for scars, the Board notes that the Veteran not has articulated 
what kind of scars he is referring to, or where these scars are 
located.  As an initial matter, the Board notes that his entrance 
and retirement examinations reflect no skin abnormalities.  
However, service treatment records dated in March 1954 and 
December 1957 reflect chronic mild scarring of the back secondary 
to acne and a scar on the left knee, respectively.  Additionally, 
it appears that a January 1995 post-service treatment record from 
MacDill AFB indicates that the Veteran had a scar on his left 
leg.  

	As is relevant here, service connection may only be granted for a 
current disability; when a claimed condition is not shown, there 
may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 
1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability).  The Court has held that in the absence of proof of 
a present disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (the current disability 
requirement for a service connection claim is satisfied if the 
claimant has a disability at the time the claim is filed or 
during the pendency of that claim).

In this case, there is no competent evidence of scars on the 
Veteran's back at any time since service.  Moreover, assertion of 
a disability alone cannot be compensable without an in-service 
disease or injury to which any asserted symptoms can be connected 
by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 
(Fed. Cir. 2001).  Therefore, service connection for these 
particular scars is not warranted. 

According to the statements made by the Veteran at his VA 
examination in September 2010, he also has scarring on his chest 
as a result of the coronary artery bypass surgery he underwent 
after leaving active duty.  The Board has also considered 
entitlement to service connection for this scar as well.  
However, the evidence indicates that service connection is not 
warranted.  

First, for the reasons noted above, the Board has denied 
entitlement to service connection for a heart disorder, which has 
been diagnosed as coronary artery disease.  Therefore, service 
connection for the resulting scar as a secondary condition to his 
coronary artery bypass must also necessarily be denied.  

Next, the Board has also considered whether the Veteran may be 
entitled to service connection for his post-surgical scar on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  As an initial matter, the service treatment records do 
not reflect any notation of scarring on the Veteran's chest.  
Therefore, these scars were not shown during active duty.  

In fact, the first notation of this scar was at his VA 
examination August 2010.  It is plausible that this scar may have 
originated when the Veteran underwent a cardiac catheterization 
in February 1978 and, in any event, the evidence does not reflect 
any surgical procedures occurring prior to this time.  Even so, 
this procedure occurred thirteen years after his release from 
active duty.  Moreover, the Veteran has not asserted that these 
scars originated from during active duty.  Therefore, a 
continuity of symptoms is not established.  

Additionally, as noted above, service connection may also be 
established when the evidence establishes a nexus between active 
duty service and current complaints.  However, the evidence does 
not indicate a relationship between the scars on his chest and 
active duty service.  

Specifically, the Board affords great probative value on the 
findings of the September 2010 VA examination.  There, the 
examiner reviewed the claims file, interviewed the Veteran, and 
conducted a full examination; however, he opined that none of the 
scarring the Veteran had could be related to active duty service.  
In providing this opinion, the examiner reflected that there was 
no indication that the Veteran incurred such scarring in service, 
but was instead due to post-service procedures.  

Therefore, the as a continuity of symptoms has not been shown, 
and as the evidence does not indicate that the Veteran's scar is 
related to active duty, service connection is not warranted based 
on the competent evidence.  

Abnormal Curvature of the Spine

Finally, the Board has considered entitlement to service 
connection for curvature of the spine.  This issue is considered 
separately since, unlike the other issues on appeal, this 
disorder was noted upon the Veteran's entry into active duty 
service.  Specifically, a physical examination in August 1945 
indicated kyphosis of the spine that was non-disabling.  

Certain abnormal curvatures of the spine, including scoliosis, 
may be the result of a congenital or developmental defect, which 
are not considered diseases or injuries for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  As such, a congenital 
or developmental defect generally may not be service-connected as 
a matter of law; however, service connection may be granted if 
such a defect is subject to, or aggravated by, a superimposed 
disease or injury during service which results in additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. 
Cir. 2004).  

As noted above, the only abnormal spinal curvature noted on the 
Veteran's entrance examination was kyphosis.  In general, a 
Veteran is considered to have been in sound condition upon entry 
into service, except as to defects, infirmities, or disorders 
noted on the entrance examination, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease preexisted service and was not aggravated 
during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  However, the Court recently held that the 
presumption of soundness does not apply to congenital defects 
because such defects are not considered diseases or injuries 
within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin 
v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. 
Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  As such, if the Veteran is found to 
have an abnormal spinal curvature other than kyphosis that is a 
congenital or abnormal defect, the fact that such condition was 
not noted on his entrance examination does not preclude it from 
being a preexisting condition. 

A preexisting condition will be considered to have been 
aggravated by active service where there is a lasting increase in 
disability during such service, unless there is a specific 
finding such increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306(a); 
see also Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Clear and 
unmistakable (obvious and manifest) evidence is required to rebut 
the presumption of aggravation.  38 C.F.R. 3.306(b).

In this case, the curvature in the Veteran's spine, diagnosed as 
kyphosis, was noted upon his entry into active duty service.  
Additionally, scoliosis, which the Veteran currently has, is also 
considered a congenital defect per the September 2010 VA 
examiner.  Therefore, such abnormal curvatures of the spine pre-
existed the Veteran's entry to active duty and the presumption of 
soundness does not apply.  Moreover, the evidence does not 
indicate that the abnormal curvature in the Veteran's spine was 
aggravated beyond the natural progression by active duty service 
and, therefore, service connection is not warranted.

Specifically, the Board places significant probative value on the 
opinion provided by the VA examiner in September 2010.  In this 
regard, the examiner diagnosed scoliosis and kyphosis of the 
spine, which he characterized as congenital or idiopathic of 
unknown etiology.  The examiner also noted the lack of complaints 
or treatment related to curvature of the spine while on active 
duty.  Thus, given these facts, the examiner opined that the 
Veteran's scoliosis was congenital in nature and no curvature of 
the spine can be related to or have been aggravated by active 
duty service without resort to speculation.  

Other Considerations

	With regard to all claims, the Board has also considered the 
statements made by the Veteran relating his disorders to his 
active service.  The Federal Circuit has held that "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).
	
In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of these disorders.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because coronary artery disease, diabetes mellitus, bilateral 
hearing loss or curvature of the spine are not diagnosed by 
unique and readily identifiable features, they do not involve a 
simple identification that a layperson is competent to make.  
Therefore, the unsubstantiated statements regarding the claimed 
etiology of these disorders are found to lack competency.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for a heart disorder, bilateral 
hearing loss, diabetes mellitus, scars, and abnormal curvature of 
the spine.  As such, that doctrine is not applicable in the 
instant appeal, and his claims must be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a heart disorder, to include coronary 
artery disease, is denied.  

Service connection for diabetes mellitus, to include as secondary 
to a heart disorder, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for scars, to include as secondary to a heart 
disorder, is denied.

Service connection for abnormal curvature of the spine, to 
include scoliosis, is denied.



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


